Citation Nr: 1416012	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a mental disorder (cognitive, psychological, or neurological), including as due to residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Representative


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In a December 2011 rating decision the Veteran was granted service connection for bilateral pes planus, and bilateral shin splints.  Because the appellant was awarded service connection, the issues of entitlement to service connection for bilateral pes planus, and bilateral shin splints are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In January 2010, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).

At the Veteran's June 2010 VA Mental Disorders examination the examiner found that the Veteran's depression was less likely than not due to his active military service.  The examiner based his opinion on the fact that the Veteran had nervous troubles, trouble sleeping, with sweats, dizziness, and fainting spells prior to induction.    

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In this case, the evidence of record does not show that the Veteran had a diagnosis of a mental disorder (cognitive, psychological, or neurological) upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111.

The Board acknowledges that the June 2012 VA examiner essentially found that the Veteran's depression had pre-existed service and was not aggravated by service. However, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Thus, the Board finds that the examiner should reconsider his opinion in light of the foregoing standard.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) which requires VA to give an adequate examination with a reasoned medical explanation for any conclusions reached.  

Given the above, the claims file should be returned to the June 2012 examiner, if available, in order to obtain an opinion regarding whether any mental disorder (cognitive, psychological, or neurological) of the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progress of the disorder during service.

The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the VAMC Albuquerque from October 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his mental disorder (cognitive, psychological, or neurological) dated since October 2011.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Return the claims file to the examiner who conducted the June 2010 VA psychiatric examination for an addendum opinion, if available.  The examiner should once again review the claims file.  Based on the review of the record and in light of the examiner's previous findings, the examiner should determine:

(a) Is it clear and unmistakable that the Veteran had a mental disorder (cognitive, psychological, or neurological) prior to entering service?  Please state the diagnosis or diagnoses for any such mental disorder that is found to exist.

(b) If the answer to "a" is yes, is it clear and unmistakable that the Veteran's pre-existing mental disorder (cognitive, psychological, or neurological) WAS NOT aggravated (permanently worsened) during or as a result of service? 

(c) If there was aggravation (a permanent worsening) of the Veteran's pre-existing mental disorder (cognitive, psychological or neurological) during or as a result of service, it is clear and unmistakable that such aggravation was due to the natural progression of that disorder?

(d) If is not clear and unmistakable that the Veteran had a mental disorder (cognitive, psychological, or neurological) prior to entering service, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed mental disorder (cognitive, psychological, or neurological) began during service, or is related to any symptomatology noted during service? 

The term "clear and unmistakable" means that the medical evidence cannot be misinterpreted and misunderstood, i.e., the medical evidence is undebatable.  

The term "is as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Thereafter, readjudicate the claim of service connection for a mental disorder (cognitive, psychological, or neurological), including as due to residuals of a head injury.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


